BAKER, J.
The superior court of Pima county, on May 21, 1918, entered a judgment in favor of the appellees and against the appellant for the sum of $2,543.27, on account for goods, wares, and merchandise sold and delivered. The case was tried before the court, sitting without a jury. The only question presented by the appeal is one of fact; it being *51claimed by the appellant that the evidence is insufficient to support the judgment.
The,trial court must have believed the evidence introduced by the appellees, and that is an end of the question of fact. True, the evidence sharply conflicts on several material points; but it was the province of the trior of facts to settle such dispute, and its finding is conclusive here. We have again and again decided that we would not disturb a judgment of the lower court, where it is based on conflicting evidence, and where there is some evidence to support it.
We will reverse a judgment only where there is a want of evidence to sustain it, or where it is so manifestly against the weight of the evidence as to show that the judgment is the result of bias and prejudice. There is nothing in the record to take the case out of the general rule.
The judgment of the lower court is affirmed.
CUNNINGHAM, C. J., and BOSS, J., concur.